Citation Nr: 1454859	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-26 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Service connection for a left eye disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 2003 to December 2007 with additional Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  The Muskogee, Oklahoma, RO has jurisdiction of the current appeal.  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  


FINDINGS OF FACT

1. The Veteran has a current left eye disorders of keratoconus, astigmatism, and myopia.

2. Left eye astigmatism and myopia are refractive errors of the eye.

3. The Veteran sustained superimposed injury or disease of the left eye to worsen the preexisting astigmatism and myopia during service.

4. The preexisting astigmatism and myopia worsened beyond a natural progression during service.

5. The left eye keratoconus had its onset in service and is related to eye trauma during service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a left eye disorder, to include astigmatism, myopia, and keratoconus have been met.  38 U.S.C.A. §§ 1110, 1153, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(c), 3.306, 4.9 (2014); VAOPGCPREC 82-90.  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159.  The Board is granting service connection for a left eye disorder, to include keratoconus (as directly incurred in service) and myopia and astigmatism (as aggravated by service), which constitutes a full grant of the benefit sought on appeal.  As there remains no aspect of the claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted if it is shown a veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty during his active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. 
§§ 3.303(a), 3.306.

VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  Refractive errors of the eyes are congenital or developmental defects and are not a diseases or injuries within the meaning of applicable legislation; however, where there is superimposed disease or injury and worsening (decreased visual acuity) beyond a normal progression (aggravation) during service, service connection may be granted for refractive error of the eyes.  38 C.F.R. §§ 3.303(c), 4.9; Winn v. Brown, 8 Vet. App. 510, 516 (1996); VAOPGCPREC 82-90.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Service Connection for a Left Eye Disorder

The Veteran contends that service connection is warranted because he started having left eye problems during service due to multiple traumas, to include exposure to oleoresin capsicum spray, flares exploding near his face, smoke from burning trash, debris from explosions, hand-to-hand combat, and gas exposure.  See April 2012 Notice of Disagreement (NOD).  The Veteran advanced that, when he attempted to have Lasik surgery after service separation, a physician informed him that he sustained trauma to the left eye that may have caused a deformed left cornea.  See April 2011 VA Forms 21-4142; June 2011 Veteran statement; April 2012 NOD; September 2012 VA Form 9. 

The Board finds that the Veteran has current diagnoses of keratoconus, astigmatism, and myopia of the left eye.  The August 2012 VA examination report shows diagnoses of keratoconus and astigmatism of the left eye, and an August 2012 VA optometry note shows a diagnosis of bilateral myopia.  

Keratoconus is defined as a noninflammatory protrusion of the cornea, the apex being displaced downward and nasally.  Dorland's Illustrated Medical Dictionary, at 980.  It is not considered a refractive error of the eye, and, therefore, subject to service connection.  See also 38 C.F.R. § 4.79, Diagnostic Code 6035.

Astigmatism and myopia are refractive errors of the eye.  Astigmatism is defined as an error of refraction caused by unequal curvature of the refractive surfaces of the eye.  See Dorland's Illustrated Medical Dictionary, 168 (32nd ed. 2012).  Myopia is defined as an error of refraction in which rays of light entering the eye parallel to the optic axis are brought to a focus in front of the retina, as a result of the eyeball being too long from front to back, or of increased strength in refractive power of the media of the eye.  Id. at 1225.  Because left eye astigmatism and myopia are considered refractive errors of the eye, these two disorders are not subject to service connection and compensation under VA regulations unless the Veteran is found to have sustained a superimposed injury or disease of the left eye to worsen astigmatism or myopia during service.  38 C.F.R. §§ 3.303(c), 4.9 (refractive errors of the eyes are not diseases or injuries for VA disability compensation purposes).  

The Board finds that the evidence is in relative equipoise with respect to whether the Veteran sustained the superimposed left eye injury that caused the keratoconus (i.e., whether left eye keratoconus was directly "incurred in" service) and whether the injury also worsened the preexisting astigmatism and myopia during service.  The evidence shows that the Veteran sustained a corneal injury, which the Board finds to be the superimposed injury that permanently worsened beyond a normal progression (aggravated) the preexisting left eye refractive error.  

On the question of worsening of refractive error during service, service treatment records note the presence of astigmatism and myopia during service, and that the Veteran reported that his vision worsened during active service, which is some evidence of aggravation of left eye astigmatism and myopia during service as a result of the established superimposed injury.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.303(c), 3.306, 4.9.  Evidence weighing against finding of a superimposed injury includes service treatment records, which are negative for complaints, diagnosis, or treatment relating to any left eye trauma.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran sustained a superimposed injury of the left eye to cause keratoconus and to worsen the preexisting astigmatism or myopia during service.

On the question of whether keratoconus began during service, an undated in-service record of medical care shows that the Veteran reported change or loss of vision.  An August 2007 service separation report of medical history shows that the Veteran reported loss of vision in either eye.  The Veteran has stated that a physician informed him that he sustained trauma to the left eye that may have caused a deformed left cornea.

The Board finds that the Veteran is competent and credible with respect to the assertions of in-service symptoms, exposure to eye trauma, and being informed that the current left cornea deformity may have resulted from trauma.  See Buchanan, 451 F.3d at 1336; Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d 1372.  The Board also finds that the Veteran's competent lay observations of in-service change or loss of vision, which were later diagnosed as keratoconus of the left eye, are consistent with the circumstances of the Veteran's service and that assertions of development of left eye keratoconus symptoms during service are credible.  See 38 C.F.R. § 3.303(a); Jandreau; Rucker, 10 Vet. App. 67; Layno, 6 Vet. App. 465.

The evidence weighing against a finding of service onset of left eye keratoconus includes the fact that the only diagnosed left eye disorders during service were left eye astigmatism and myopia.  Moreover, a February 2005 optometry note shows a normal evaluation of ocular health, and an August 2007 service separation report of medical assessment makes no notation of a left eye disorder.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that the current left eye disorder of keratoconus began during service, that is, was directly incurred in service.  38 C.F.R. § 3.303(a), (d).  

The Board notes that the August 2012 VA examination report purports to provide a negative nexus opinion as to the relationship between the current left eye disorder and a July 1997 treatment for allergic conjunctivitis; however, because the weight of the evidence shows that keratoconus began during service, so was incurred in service, and that the preexisting left eye astigmatism and myopia were aggravated by a superimposed injury, such medical nexus opinion is not necessary to decide whether the keratoconus was directly incurred in service.  The Board does not need to reach the weight assignable to this opinion because the Board is granting service connection on a direct basis because of in-service incurrence or onset of symptoms of left eye keratoconus that continued and were later diagnosed, and on the basis of aggravation of the preexisting left eye astigmatism and myopia, rather than on a relationship (or nexus) between the current left eye disorder and active service in the absence of symptoms that make the nexus or establish aggravation.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent to report in-service and post-service symptoms such as dizziness, loss of balance, hearing trouble, stumbling and falling, and tinnitus that were later diagnosed as Meniere's disease); see also Jandreau, at 1377 (lay evidence may establish symptoms that later support a diagnosis by a medical professional).

For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for a left eye keratoconus is warranted as directly incurred in service following an eye injury, and for the preexisting left eye astigmatism and myopia because they were aggravated by 

(during) active service by a superimposed injury.  See 38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 3.303(a), (c), (d), 4.9.  Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection are rendered moot.  


ORDER

Service connection for a left eye disorder, to include keratoconus, astigmatism, and myopia, is granted. 



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


